DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This communication is a final office action on the merits, in response to the filing of the applicant’s amendments / remarks on 08/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a Divisional application of application 15/829,419 (now US Patent 11,181,107).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-3,5,7,10-13,17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,8,11-13,16,18 and 20 of application 15/829,419 (now U.S. Patent No. 11,181,107). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a hydraulic fracturing system in a similar manner without patentable distinguishable features. 
Regarding claim 1, claims 1-2 of U.S. Patent No. 11,181,107 discloses a hydraulic fracturing system, comprising: a plurality of turbine generators for producing electricity at a well site, the plurality of turbine generators producing electrical energy at a voltage; and a plurality of electric pumps, positioned on a support structure, electrically coupled to the plurality of turbine generators, each electric pump of the plurality of electric pumps being configured to operate at the voltage. (See Claims 1-2 on U.S. Patent No. 11,181,107). 
Regarding claims 2,3,5,7,10, these are rejected with claims 1,2,4,5,8,11 from U.S. Patent No. 11,181,107.
Regarding claim 11, claims 12,13 of U.S. Patent No. 11,181,107 discloses a hydraulic fracturing system, comprising: a plurality of turbine generators for producing electricity at a well site, the plurality of turbine generators producing electrical energy at a voltage; a plurality of electric pumps, positioned on a support structure, electrically coupled to the plurality of turbine generators, each electric pump of the plurality of electric pumps being configured to operate at the voltage; and a variable frequency drive (VFD), positioned on a second support structure, connected to at least one motor to control a speed of the at least one motor, the at least one motor driving an electric pump of the plurality of electric pumps (See Claims 12-13 on U.S. Patent No. 11,181,107). 
Regarding claims 12,13,17 and 20, these are rejected with claims 12,13,16,18 and 20 from U.S. Patent No. 11,181,107.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA) of applicant’s specification PGPub version 2021/0140423 A1.
Regarding claim 1, Applicant Admitted Prior Art (AAPA) Fig 3 “Prior Art” discloses: 
a hydraulic fracturing system (90) comprising:  	
a plurality of turbine generator (52) for producing electricity at a well site, the plurality of turbine generator (52) producing electrical energy at a voltage (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2021/0140423 A1); 
a plurality of electric pumps (74), positioned on a support structure, electrically coupled to the plurality of turbine generators (52) each electric pump (74) of the plurality of electric pumps (74) being configured to operate at the voltage (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2021/0140423 A1).
In addition, see MPEP 2129 Admission as Prior Art. (A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).)
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
The examiner recommends the applicant to amend the claims by reciting different structure consistent with the applicant’s specification in order avoid new matter situations and expedite prosecution of this application.
Regarding claim 2, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1, further comprising:
switch gear (64) arranged between the plurality of electric pumps (74) and the plurality of turbine generators (52), the switch gear (64) distributing electrical energy from the plurality of turbine generators (52) to the plurality of electric pumps (74) (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2021/0140423 A1).
Regarding claim 4, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1, further comprising:
a step-down transformer (92) configured to receive electric energy from the plurality of turbine generators (52,54); and 
auxiliary equipment (66), the auxiliary equipment (66) utilizing an operating voltage that is less than the voltage, the step-down transformer (92) configured to reduce the voltage to the operating voltage (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2021/0140423 A1).
	Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 5-9, 11,12,14-16, 18,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of applicant’s specification PGPub version 2021/0140423 A1 in view of Hernandez US PG-Pub (2017/0051732 A1).
	Regarding claims 5 and 15, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1 and 11, respectively;
	Applicant Admitted Prior Art (AAPA) does not clearly discloses wherein the turbine generator is powered by natural gas;
	However, Hernandez is an analogous art pertinent to the problem to be solved in this application in which discloses a pump system and method of starting pump (see Figs 1-5) and further discloses wherein the turbine generator is powered by natural gas (see Figs 1-2; par. [0003]);
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including wherein the turbine generator is powered by natural gas in order to eliminate the need for a transmission in the production of electricity, to power the fracturing modules, blenders, and other on-site operations as necessary (Hernandez, par. [0003]).
	Regarding claim 6, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1, further comprising a pumping configuration (see plural pumps 74 in Fig 3);
	Applicant Admitted Prior Art (AAPA) does not clearly discloses wherein the plurality of electric pumps are part of a pump trailer, the pump trailer comprising the plurality of electric pumps, a motor, and a variable frequency drive connected to the motor to control the speed of the motor.
	However, Hernandez is an analogous art pertinent to the problem to be solved in this application in which discloses a pump system (10) and method of starting pump (see Figs 1-5) and further discloses wherein the plurality of electric pumps (50) are part of a pump trailer (16), the pump trailer (16) comprising the plurality of electric pumps (56), a motor (34), and a variable frequency drive (76) connected to the motor (34) to control the speed of the motor (34) (see Figs 1-2; par. [0014]-[0017], [0019]-[0020], specifically par. [0017] discloses “the second set of an electric motor and pump may otherwise be configured and operate the same as described herein with respect to the electric motor 34 and pump 50.) Thus, the carrier 24 may have two sets of motors 34 and pumps 50, essentially doubling the fluid pumping capacity of the system 10 as compared to a conventional system”.)
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including wherein the plurality of electric pumps are part of a pump trailer, the pump trailer comprising the plurality of electric pumps, a motor, and a variable frequency drive connected to the motor to control the speed of the motor in order to contributes to energy savings, increases the efficiency and life of, reduces mechanical wear upon and the need for repair of the electric motor, and any other suitable purpose or a combination thereof. (Hernandez, par. [0019]) and also to provide a pump system positionable at a surface of a well site for downhole operations.
Regarding claim 7, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1;
	Applicant Admitted Prior Art (AAPA) does not clearly discloses further comprising: a variable frequency drive connected to a motor, the motor configured to couple to at least one pump of the plurality of electric pumps.
	However, Hernandez is an analogous art pertinent to the problem to be solved in this application in which discloses a pump system (10) and method of starting pump (see Figs 1-5) and further discloses further comprising: a variable frequency drive (76) connected to a motor (34), the motor (34) configured to couple to at least one pump of the plurality of electric pumps (50,56) (see Figs 1-2; par. [0014]-[0017], [0019]-[0020], specifically par. [0017] discloses “the second set of an electric motor and pump may otherwise be configured and operate the same as described herein with respect to the electric motor 34 and pump 50.) Thus, the carrier 24 may have two sets of motors 34 and pumps 50, essentially doubling the fluid pumping capacity of the system 10 as compared to a conventional system”.);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including further comprising: a variable frequency drive connected to a motor, the motor configured to couple to at least one pump of the plurality of electric pumps in order to contributes to energy savings, increases the efficiency and life of, reduces mechanical wear upon and the need for repair of the electric motor, and any other suitable purpose or a combination thereof. (Hernandez, par. [0019]) and also to provide a pump system positionable at a surface of a well site for downhole operations.
Regarding claim 8, Applicant Admitted Prior Art (AAPA) Fig 3 in view of Hernandez discloses the system of claim 7;
Hernandez further disclosing wherein the variable frequency drive is mounted on a second support structure (see Figs 1-2; par. [0014]-[0017], [0019]-[0020], particularly Fig 2 disclosing 76 is located in a different support structure of the trailer).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including further disclosing wherein the variable frequency drive is mounted on a second support structure in order to contributes to energy savings, increases the efficiency and life of, reduces mechanical wear upon and the need for repair of the electric motor, and any other suitable purpose or a combination thereof. (Hernandez, par. [0019]) and also to provide a pump system positionable at a surface of a well site for downhole operations.
Regarding claims 9 and 16, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1 and 11, respectively;
Applicant Admitted Prior Art (AAPA) does not clearly discloses wherein the plurality of electric pumps are arranged on respective skids.
However, Hernandez is an analogous art pertinent to the problem to be solved in this application in which discloses a pump system (10) and method of starting pump (see Figs 1-5) and further discloses wherein the plurality of electric pumps (10) are arranged on respective skids (see Figs 1-2; par. [0001], [0002], [0015]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including further comprising: wherein the plurality of electric pumps are arranged on respective skids in order to contributes to energy savings, increases the efficiency and life of, reduces mechanical wear upon and the need for repair of the electric motor, and any other suitable purpose or a combination thereof. (Hernandez, par. [0019]) and also to provide a pump system positionable at a surface of a well site for downhole operations and furthermore to provide a method of transportation and a mobile pumps on a trailer.
Regarding claim 18, Applicant Admitted Prior Art (AAPA) Fig 3 in view of Hernandez discloses the system of claim 11; 
Hernandez discloses wherein the VFD (76) is positioned within an enclosure (80) (see Fig 2).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including further comprising: wherein the VFD is positioned within an enclosure in order to contributes to energy savings, increases the efficiency and life of, reduces mechanical wear upon and the need for repair of the electric motor, and any other suitable purpose or a combination thereof. (Hernandez, par. [0019]) and also to provide a pump system positionable at a surface of a well site for downhole operations and furthermore to provide protection to the electrical components.
Regarding claim 19, Applicant Admitted Prior Art (AAPA) Fig 3 in view of Hernandez discloses the system of claim 11; 
Hernandez discloses wherein the VFD (76) is operable at the voltage (see Figs 1-2; par. [0019]-[0020]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including further comprising: wherein the VFD (76) is operable at the voltage in order to assusre proper operation and also to provide a pump system positionable at a surface of a well site for downhole operations.
	Regarding claim 11, Applicant Admitted Prior Art (AAPA) Fig 3 “Prior Art” discloses:
a hydraulic fracturing system (90) comprising: 
a plurality of turbine generators (52) for producing electricity at a well site, the plurality of turbine generators (52) producing electrical energy at a voltage (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2018/0156210 A1); 
a plurality of electric pumps (74), positioned on a support structure, electrically coupled to the plurality of turbine generators (52) each electric pump (74) of the plurality of electric pumps (74) being configured to operate at the voltage (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2018/0156210 A1); 
Applicant Admitted Prior Art (AAPA) does not clearly discloses
and a variable frequency drive (VFD), positioned on a second support structure, connected to at least one motor to control a speed of the at least one motor, the at least one motor driving an electric pump of the plurality of electric pumps.
However, Hernandez is an analogous art pertinent to the problem to be solved in this application in which discloses a pump system and method of starting pump (see Figs 1-5) and further discloses the pumping configuration (10) comprising:
a variable frequency drive (VFD) (76), positioned on a second support structure (80), connected to at least one motor (34) to control a speed of the at least one motor (34), the at least one motor (34) driving an electric pump (50) of the plurality of electric pumps (see Figs 1-2; par. [0017]-[0020]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Hernandez by including a variable frequency drive (VFD), positioned on a second support structure, connected to at least one motor to control a speed of the at least one motor, the at least one motor driving an electric pump of the plurality of electric pumps. in order to reduce the inrush current of the motor (Hernandez, par. [0019]) and to contributes to energy savings, increases the efficiency and life of, reduces mechanical wear upon and the need for repair of the electric motor, and any other suitable purpose or a combination thereof. (Hernandez, par. [0019]) and also to provide a pump system positionable at a surface of a well site for downhole operations.
In addition, see MPEP 2129 Admission as Prior Art. (A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).)
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
Regarding claim 12, Applicant Admitted Prior Art (AAPA) Fig 3 in view of Hernandez, discloses the system of claim 11,
Applicant Admitted Prior Art (AAPA) further comprising:
switch gear (64) arranged between the plurality of electric pumps (74) and the plurality of turbine generators (52), the switch gear (64) distributing electrical energy from the turbine generators (52) to the plurality of electric pumps (74) (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2018/0156210 A1).
	Regarding claim 20, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the
system of claim 11, further comprising: a blender unit (26) receiving a fluid and proppant, the blender unit (26) combining the fluid and proppant to form a slurry (see AAPA Fig 3 and par. [0003] disclosing blender that mix proppant, par. [0013] and [0037] of applicant’s specification PGPub version 2018/0156210 A1, in addition it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987)),
wherein the blender unit (26) is operable at the voltage: and a hydration unit (20) distributing the fluid to the blender unit, wherein the hydration unit (20) is operable at the voltage (see AAPA Fig 3 and par. [0003] disclosing blender that mix proppant, par. [0013] and [0037] of applicant’s specification PGPub version 2018/0156210 A1).
	Regarding claim 14, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 11, further comprising:
a step-down transformer (92) configured to receive electric energy from the plurality of turbine generators (52,54); and 
auxiliary equipment (66), the auxiliary equipment (66) utilizing an operating voltage that is less than the voltage, the step-down transformer (92) configured to reduce the voltage to the operating voltage (see AAPA Fig 3, par. [0013] and [0037] of applicant’s specification PGPub version 2021/0140423 A1).
9.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of applicant’s specification PGPub version 2021/0140423 A1 in view of Locke et al US Patent (5,436,555).
	Regarding claims 3 and 13, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1 and 11, respectively, the switch gear (64) and plurality of electric pumps (74) that are coupled together via a power cable (62) (see Fig 3);
	Applicant Admitted Prior Art (AAPA) does not clearly discloses wherein the switch gear and the electric pump comprise indicators, the indicators identifying respective outlet and inlet connectors of the switch gear and electric pump;
	However, Locke et al is an analogous art pertinent to the problem to be solved in this application in which discloses a LAN cable identifier for testing local area network cables (see Figs 1-6) and further discloses that it is well-known to identify cables by marking on the exterior of the cables, the corresponding number is indicated visually to the operator to expedite the connection of the proper LAN cable test system (see Figs 1-6 and column 4, line 63 to column 5, line 1, “color coded”, and also column 3, lines 12-22);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant Admitted Prior Art (AAPA) with the teaching of Locke et al by including wherein the switch gear and the plurality of electric pumps comprise indicators, the indicators identifying respective outlet and inlet connectors of the switch gear and electric pump that are coupled together via a power cable in order to provide a properly visually indication to the operator of the required cable to expedite the connection process of the proper cables.	
10.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of applicant’s specification PGPub version 2021/0140423 A1. 	
Regarding claims 10 and 17, Applicant Admitted Prior Art (AAPA) Fig 3 discloses the system of claim 1 and 11, respectively, except for wherein the turbine generator produces electricity at 4,160 V and the electric pump operates at 4,160 V.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA by including wherein the turbine generator produces electricity at 4,160 V and the electric pump operates at 4,160 V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F .2d272, 205 USPQ 215 (CCPA 1980).
	This well-known power production at 4,160V is the application of ordinary skill in the art, and thus obvious subject matter.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant Admitted Prior Art by applying power production at 4,160V in order improve the stability and efficiency of the system by including the required power for proper operation of the power system.
Examiner Note
11. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
12.	Applicant's arguments filed on 08/15/2022 have been fully considered but they are not persuasive. 
	The applicant argued in applicant’s remarks (page 8) that:
	“AAPA, § [0037]. As clearly stated and indicated by emphasis, present configurations do not include “each electric pump of the plurality of electric pumps being configured to operate at the voltage,” as recited in claim 1. In contrast, the configuration shown in FIG. 3 includes transformers to “step down” the voltage, such as from 13.8 kV to 600 V, as stated in paragraph 37. Indeed, the cited paragraph explicitly states “the voltage does not remain constant between the power generation and the use by the equipment.” /d. Therefore, the pumps in FIG. 3 do not operate “at the voltage” produced by the generators. Accordingly, it is unreasonable to interpret AAPA as disclosing each feature of claim 1.”;
	In response to applicant’s arguments, regarding claim 1 and also claim 11, the examiner respectfully disagrees since the claim language requires the turbine generators producing electrical energy at “a voltage” and the electric pumps to operate with the voltage generated by the turbine generators, however, the broad claim language as currently recited does not require or specify any amount of specific voltage or excludes / limit any power loss during the transmission of power from generators to loads (pumps), in addition the claim language does not require to be a constant power,  therefore since the pumps operates with the voltage generated (initially produced) by the generators, then it meets the claim language as currently recited;
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114).
	Furthermore, the applicant argued in applicant’s remarks (page 8) that:
	“Applicant further asserts that claim 1 is distinguishable from FIG. 3 of AAPA at
least due to the structural configuration and differences shown between the FIGS. 3 and 4 of the present application. By way of example only, FIG. 4 provides significant advantages, as noted in the specification, by removing several components, such as the transformers 62. Furthermore, operation of the equipment at different voltages, such as 13.8 kV necessitates different structure configurations for the pumps. See, e.g., Specification, § [0038]-[0043]. Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1.”;
In response to applicant's argument that the references fail to show certain features of applicant’s invention, the examiner respectfully disagrees since it is noted that the features upon which applicant relies (i.e., “By way of example only, FIG. 4 provides significant advantages, as noted in the specification, by removing several components, such as the transformers 62. Furthermore, operation of the equipment at different voltages, such as 13.8 kV necessitates different structure configurations for the pumps”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993);
The broad claim language as currently recited does not excludes any intermediate components such as transformers or converters between the generator and the pumps. 
The examiner recommends the applicant to clearly amend the claim language to exclude any desired structural configuration and formal consideration will be given upon filing of an official response. 
The applicant’s arguments directed to the dependent claims are also not persuasive on the basis of the same rationale applied above for claims 1 and 11 and carried on the dependent claims.



Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Oehring et al (US 2016/0348479 A1) discloses a system and method for supplying electric power to various pieces of fracturing equipment in a fracturing operation with gas powered generators. The system and method also includes switch gears, auxiliary trailers, transformers, power distribution panels, new receptacles, and cables to supply three-phase power to electric fracturing equipment. The switchgear in the power supply system is weatherproof and able to endure the wear and tear of mobilization. The novel system and method provide clean and quiet electricity to all the equipment on site.
	Oehring et al (US 2016/0319649 A1) discloses a hydraulic fracturing system includes an electrically powered pump that pressurizes fluid, which is piped into a wellbore to fracture a subterranean formation. System components include a fluid source, an additive source, a hydration unit, a blending unit, a proppant source, and a fracturing pump. The system includes heaters for warming hydraulic fluid and/or lube oil. The hydraulic fluid is used for operating devices on the blending and hydration units. The lube oil lubricates and cools various moving parts on the fracturing pump.
	Oehring et al (US 2016/0273328 A1) discloses a hydraulic fracturing system includes a pump, an electrically powered motor for driving the pump, a trailer on which the pump and motor are mounted, and a transformer that steps down electricity for use by the motor. Electrical output from the transformer connects to a series of receptacles mounted onto a housing around the transformer. A similar set of receptacles is provided on the trailer and which are electrically connected to the motor. Power cables equipped with plugs on their opposing ends insert into the receptacles to close an electrical circuit between the transformer and pump.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFONSO PEREZ BORROTO/           Primary Examiner, Art Unit 2836